Citation Nr: 1409530	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1. Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for urinary dysfunction.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for a respiratory disorder.

7.  Entitlement to service connection for peripheral artery disease (circulatory problem) of the right lower extremity.

8.  Entitlement to service connection for peripheral neuropathy of the lower extremities and left upper extremity.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to December 1989.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In December 2007, the Veteran testified before a Decision Review Officer (DRO) at hearing at the RO.  He subsequently testified a Board hearing before the undersigned Veterans Law Judge at the RO in September 2009.  Transcripts of both hearings are of record. 

In February 2010, the Board remanded the claims for service connection for additional development.  For the reasons stated below, the RO/Appeals Management Center (AMC) complied with the Board's remand instructions with respect to the claims herein decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

A review of the Veteran's Virtual VA and VBMS reveals additional VA outpatient treatment records dated through 2012 and VA examinations dated in August and September 2012.  As these records are cumulative or redundant of previous treatment records, or pertain to other claims not subject to this appeal, remand for initial RO consideration is not warranted.

The issues of entitlement to service connection for hypertension, erectile dysfunction, urinary dysfunction, and peripheral artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not serve in Vietnam.

2.  The Veteran has not been shown to have been exposed to Agent Orange during service.

3.  Diabetes mellitus did not manifest in service or for many years thereafter and is not related to service.

4.  A skin disability, characterized as dermatitis, was incurred in service.  

5.  A respiratory disorder other than the service-connected allergic rhinitis, chronic sinusitis, and sleep apnea is not shown by the record.  

6.  Peripheral neuropathy of the right lower extremity is proximately due to or the result of the Veteran's service-connected right lower extremity radiculopathy; peripheral neuropathy of the left upper and lower extremities is not shown by the record.



CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  Dermatitis was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Peripheral neuropathy of the right lower extremity is due to or a result of a service-connected disease or injury. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In March 2006 and September 2006 letters, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection for the claimed disabilities herein decided.  Additionally, these letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service personnel and treatment records, all of the identified post-service private records and the Veteran's VA treatment records.  A memorandum on exposure to Agent Orange or other herbicides through close contact with military equipment used in spraying these chemicals was also obtained, pursuant to the Board's February 2010 remand instructions.

In the Board's February 2010 remand, the Board also instructed that the RO contact the Veteran to ask him to provide more specific time-frames for the claimed temporary duty assignment (TDY) flights into Vietnam and a letter from his wife attesting to her receipt of letters sent from Vietnam, as the Veteran mentioned in his December 2007 DRO hearing.  Then, if any response was received, the RO was to obtain unit history reports using the time-frames provided.  

However, the Veteran did not respond to this letter or provide any dates of his TDY service; hence, a search for unit history reports was not conducted.   

The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits. See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Therefore, any additional development with respect to obtaining additional unit history reports is not warranted.  

In addition, the Veteran was afforded a VA examination to determine the nature and etiology of the claimed skin disability respiratory disability, and peripheral neuropathy, also pursuant to the Board's remand instructions. 

For these reasons, the RO/AMC is found to have substantially complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147   (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

The Veteran has not been afforded a VA examination with respect to his claims for service connection for diabetes mellitus.  For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted in this case.  With respect to the claimed diabetes mellitus, there is no evidence establishing an "in-service event" and therefore, there is no evidence of an indication that the current disability or current symptoms may be related to the in-service event.  

Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these two claims.  There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

The Veteran also presented testimony at a December 2007 DRO hearing and September 2009 Board hearing. During the September 2009 hearing, the undersigned Veterans Law Judge identified the issues on appeal and explained what evidence is needed to substantiate the claims.  The Veteran was provided an opportunity to submit additional evidence.  The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for diabetes mellitus, skin disability, respiratory disorder, and peripheral neuropathy of the lower extremities and left upper extremity are thus ready to be considered on the merits.



II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes cardiovascular-renal disease, diabetes mellitus, and organic disease of the nervous system.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease, organic disease of the nervous system and diabetes, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The Board notes that the Veteran is not claiming disability as a result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

As a preliminary matter, the Board notes that the Veteran contends that all of the claimed disabilities are related to his in-service exposure to Agent Orange.  During the Veteran's DRO and Board hearings, he testified that while he was stationed in Thailand, he flew TDY flights into Vietnam.  He also reported that, while stationed in Florida, he serviced aircrafts that had previously dispensed herbicides, and that these planes were covered in residue of herbicide agents, to which he was exposed while working on the planes.

If a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes mellitus and peripheral neuropathy, are presumptively service-connected.  38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent. 38 U.S.C.A. § 1116(f).  Thus, if the Veteran "served in the Republic of Vietnam" as that term is defined in the applicable regulation, service connection for diabetes mellitus and peripheral neuropathy would be warranted.  However, the Veteran is not eligible for service connection based on herbicide exposure because he did not serve in Vietnam as that term is defined in 38 C.F.R. § 3.307(a)(6)(iii).

The evidence does not reflect that the Veteran set foot on land in Vietnam.  While the Veteran's personnel records reflect that as part of the Vietnam Air Offensive Campaign and that he received the Vietnam Service Medal as well as the Vietnam Campaign Medal, receipt of these awards does not independently establish a Veteran's physical presence within the land borders of Vietnam.  See VA Adjudication Manual Rewrite, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 33b ("The fact that a veteran has been awarded the Vietnam Service Medal does not prove that he/she was 'in country' since service members who were stationed on ships offshore or who flew missions over the RVN, but never set foot in-country, were sometimes awarded the Vietnam Service Medal") (emphasis in original). There is nothing in the service personnel records to indicate that the Veteran set foot in Vietnam. The Veteran's service personnel records reflect that he was stationed in Thailand from October 1966 to September 1967.  While performance evaluations from this time period are of record, they reference only his duties in aircraft radio repair in the field shop and flight line, but not TDY flights into Vietnam. A response from the NPRC indicated that they were unable to determine whether or not the Veteran served in Vietnam.  

The Board recognizes that the Veteran is competent to describe things of which he has personal knowledge, such as flying to and stepping foot in Vietnam. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge").  The Board, however, does not find this description of duties to be credible.  Significantly, the Veteran's DD 214 and personnel records note the military occupational specialty was radio mechanic/aircraft maintenance technician and do not reflect any TDY flight assignments.  While the Veteran has been afforded the opportunity to submit additional information corroborating his service in Vietnam, including personnel records, a statement from his wife regarding his Vietnam service, or a statement indicating time frames of his TDY assignments to allow for verification in his unit's unit histories, he has not submitted any additional evidence.  As such, the Board finds the Veteran's personnel records, reflecting no service in country in Vietnam, of greater probative value than the Veteran's statements.

The Board acknowledges the VA outpatient treatment reports documenting service in Vietnam and exposure to Agent Orange.  However, as these records are based on an inaccurate factual premise, these records are of little probative value.  

The Veteran is therefore not entitled to presumptive service connection for the claimed disabilities based upon exposure to Agent Orange based on service in Vietnam because he did not have service in Vietnam as defined in the applicable regulations. While the Veteran has been informed of his ability to submit evidence corroborating his service in Vietnam, including personnel records, a statement in support of his claim from his wife, or a statement indicated the dates and time-frames of his TDY assignments in Vietnam, he has not done so.  

Notwithstanding the herbicide presumption, service connection for a disability claimed as due to Agent Orange exposure may be established by showing that the Veteran has a disability that was in fact causally linked to such exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  The Veteran claimed during his Board and DRO hearing that he may have been exposed to Agent Orange while handing equipment and parts of planes that flew over Vietnam.

As noted above, the Veteran is competent to testify as to his observations.    However, the Veteran's claim that he may have been exposed to herbicide is, on its face, speculative. He did not indicate that he directly observed anything that indicated that any piece of equipment he handled had been exposed to herbicide, rather, he indicated that the equipment had a foul odor he believed indicative of use in spraying or transporting Agent Orange.  Moreover, a VA memorandum indicated that there is no presumption of "secondary exposure" to Agent Orange based on being near or working on aircraft that flew over Vietnam.  The memorandum points out that tactical herbicides in Vietnam did not occur everywhere, and that it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Moreover, the high altitude jet craft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed herbicides over Vietnam.  This memorandum weighs against the Veteran's assertions of possible herbicide exposure. We conclude that the Veteran has not established an adequate factual foundation for establishing exposure to Agent Orange. 

Therefore, the Veteran has not established that the claimed disabilities are causally linked to Agent Orange exposure.  Accordingly, the Board will now discuss whether each of the claimed disabilities is related to service or to service connected disability.





A.  Diabetes Mellitus 

The Veteran contends that he has diabetes mellitus related to his service.  He indicated that he experienced diabetes mellitus-related symptoms in service including fatigue, aches, and irritability.  

The Veteran's service treatment records do not contain any complaint, finding, or diagnosis related to diabetes mellitus.  The endocrine system was noted to be normal on various periodic examinations.  While the Veteran's service treatment records reflect complaints of fatigue, malaise, and aches and pains, these complaints were generally linked to other problems such as upper respiratory infections and various orthopedic problems.  While these records reflect that the Veteran did not undergo an examination at retirement, a June 1988 examination 1 year prior to his discharge reflects that the endocrine system was normal, and there were no pertinent findings relevant to diabetes mellitus indicated.

Following service, a February 2006 private treatments indicates that the Veteran was found to be borderline diabetic.  A March 2006 report includes Type-II diabetes mellitus in the active problems list.  

An April 2006 private treatment report reflects that the examiner's impression that the Veteran was looking for a link between his in-service dioxin exposure and what he considered some normal findings during the aging process such as the development of hypertension, diabetes, and some sexual dysfunction.  He indicated that he did not have appropriate expertise to comment on such a relationship.

An August 2007 VA outpatient treatment report notes a confirmed diagnosis of diabetes mellitus.  

During the Veteran's December 2007 Board hearing, the Veteran reported that a diagnosis of diabetes was confirmed about 4 years prior to the hearing.  

During the Veteran's September 2009 Board hearing, he indicated that he experienced some diabetes -related complaints in service including irritability, fatigue, and aches.  

The Board notes that November 2010 VA outpatient treatment records reflect that the Veteran's diabetes mellitus had resolved.  A June 2011 treatment report notes that the diagnosis of diabetes that had previously been entered for the Veteran was incorrect.  

Upon careful review of the record, the Board finds that service connection for diabetes mellitus must be denied.  The record reflects remote post-service diagnosis of this disability.  Although VA treatment records reflect that the Veteran's diabetes mellitus may have resolved, the requirement of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

However, there is no evidence that the Veteran's diabetes mellitus had its onset in service or are otherwise related to service.  The service treatment records are silent for diabetes-related complaints or diagnosis.  In fact, the endocrine system was normal on numerous periodic examinations.  The Veteran has not alleged that he had diabetes mellitus in service or until many years thereafter, and the first evidence of this disability was in 2006.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303(b).  Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's current diabetes mellitus and service.  Based upon the cumulative record, we conclude that diabetes mellitus was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As regards the Veteran's report that he had diabetes-related complaints in service, suggestive of continuous disability since service, the Board acknowledges Veteran is competent to report symptoms and treatment, present and past.  Layno, 6 Vet. App. at 469.  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan. Nicholson, 451 F.3d 1331(2006).  However, in this case, the Board finds that the Veteran's assertions of diabetes-related symptoms in and since service are not credible. 

Although the Veteran suggests that he has had continuous symptoms since service, such remote report is inconsistent with the normal periodic examinations indicating that the endocrine system was normal. The Veteran's in-service complaints of symptoms such as fatigue and aches and pains were related to other disabilities, not  indicative of characteristic manifestations of the disease process (diabetes).  The Veteran's report of continuous symptoms further inconsistent with his denial of a pertinent history following service when otherwise seeking medical attention for his diabetes.  The Veteran himself has indicated that he was not confirmed with a diagnosis of diabetes mellitus until after 2000.   

The Board is faced with more than a mere silent record.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson, 230 F.3d at 1333, (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  The post service assertions are inconsistent with the contemporaneous history noted at the time of his service. The Veteran's assertion of diabetes mellitus symptoms since service is self-interested, and contradicted by other evidence. Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

In view of the above, the Board finds that the Veteran's statements in regard to having had ongoing symptoms of diabetes mellitus since service are not credible. Therefore, his statements have minimal probative value. 

The Board assigns greater probative value to the objective evidence of record, to include service treatment records. This evidence reflects normal evaluations, and shows no indication that the Veteran had any diabetes-related symptoms in service. Notably, the Veteran's post-service treatment records do not include a history of diabetes-related complaints in service.  The service treatment records and VA medical records constitutes evidence of significant probative value as it goes to the issue at hand and was prepared by a skilled, neutral medical professionals. The medical evidence of record shows no indication that the Veteran has diabetes mellitus related to service.  

In short, diabetes was not noted during service, there is no credible evidence demonstrating a continuity of symptomatology, and there is no competent or credible evidence indicating a positive link between the Veteran's current disability and any event in service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B. Skin Disability

The Veteran has expressed that he has experienced chronic skin problems since service.

The Veteran's service treatment records include a number of notations with respect to skin-related complaints.  A January 1964 report notes a rash of the right groin.  Tinea cruris was indicated.  Tinea cruris was again noted in March 1964.   An April 1984 treatment report includes a notation of post/inferior buttocks dermatitis-pruritic.  There were multiple erythematous excoriated lesions. A skin lesion of the back was noted in May 1985.  In August 1985, a pruritic rash of the neck was noted.  An impression of possible atopic or contact dermatitis was indicated.  A June 1989 report notes small seborrheic lesions on the back.  An impression of seborrheic keratosis was indicated.  

A September 1996 report from private physician Dr. M. notes a rash on the back of the head and a lump on the hand.  The remainder of the report is illegible.  An April 1997 report notes a spot on the neck.  An entry dated in May 1998 reflects treatment related to the right arm and nose, though the rest of the entry is illegible.  

A February 2004 private treatment report reflects a notation of fungal skin rash on the inner portion of the thigh.  

Dermatology records dated in February 2004 note that the Veteran complained of lesions to the left inner thigh and growth on the forehead.  An impression of eczema/seborhheic dermatitis to the left thigh was indicated.  The Veteran was treated for an inflamed cyst of the forehead, assessed as actinic keratosis, in March 2004.    

A June 2004 dermatopathology report reflects that skin sample from the left cheek and jaw were analyzed and found to be consistent with lentigo.

An April 2005 private dermatology report references treatment for seborhheic dermatitis of the scalp.

A September 2007 VA dermatology report reflects that a skin examination was significant for Lichenfid irritated and ill-defined patch of slightly scaly erythema located to the left axilla.  An assessment of rash, probable irritant or contact dermatitis, and pruritus was indicated.  

During the Veteran's December 2007 DRO hearing, he reported chronic skin problems beginning in service.  

A January 2009 VA outpatient treatment report notes an eczematous rash below the axilla bilaterally.  

During the Veteran's September 2009 Board hearing, he reported that he first started getting rashes in the groin, armpit, and chest areas during service.  He reported that he has experienced continuous skin problems since service and has tried every kind of treatment recommended to him.  

On VA examination in August 2010, the Veteran reported that he developed precancerous lesions on the arms and face in 1966 while in service.  He stated that he was treated with a spray in service, and now saw a dermatologist who treated the lesions by them off with liquid nitroglycerin.  He also reported that he developed a rash in the left armpit and groin while serving in Southeast Asia.  He stated that this rash comes and goes and that he treated it with a cortisone cream.  

After examination, the examiner diagnosis atopic dermatitis, actinic keratosis, though he did not see any lesions suggestive of actinic keratosis, and a history of intermittent tinea cruris and corporis, currently not present.  

The examiner opined that the Veteran's atopic dermatitis was etiologically related to service since he was seen for a rash in service in 1985.  He noted that if the Veteran did get a rash periodically in the groin area, though one was not present on examination, he would say that it is at least as likely as not that this is related to service.  The examiner found that the Veteran's actinic keratosis was less likely as not related to service given that there was no evidence of this occurring in service.  

Continued VA outpatient treatment records reflect continued diagnosis of eczematous dermatitis.

To the extent that the Veteran has been diagnosed with other skin disorders-namely actinic keratosis-since service, the Board finds that the weight of the evidence is against the claim for service connection for this particular skin disorder.
 
None of the probative evidence supports a finding of a relationship between the Veteran's service and this particular skin disorder.  While the Veteran was treated for a variety of skin complaints in service, actinic keratosis was not indicated. The only pertinent medical opinion of record is that of the August 2010 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's actinic keratosis and any circumstance of his service.  Thus, the only probative opinion of record weighs against the claim for service connection for skin disability characterized by actinic keratosis.  

As regards the post-service diagnosis of dermatitis, the Board finds the August 2010 VA examiner's opinion relating the Veteran's dermatitis to service, which was based upon review of the Veteran's claims file and the examiner's medical expertise, highly probative.

The Board also points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obvert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  In this case, the August 2010 VA examiner's opinion not contradicted by the other competent and probative evidence of record and VA adjudicators are not permitted to substitute their own judgment on a medical matter.  For these reasons, the Board finds that the weight of the evidence supports the conclusion that the Veteran's skin disability, currently diagnosed as dermatitis, is related to service, and that service connection must be granted.

C.  Respiratory Disorder

The Veteran likewise alleges that his current respiratory problems had their onset in service.

The Veteran's service treatment records reflect various respiratory-related complaints.  Upper respiratory infection with pleurisy was noted in December 1978. A February 1983 report notes occasional episodes of nocturnal difficulty breathing.  He stated that he choked and almost suffocated.  The examiner found no evidence of nasopharyngeal pathology.  Sinus congestion was indicated in November 1985, while bronchitis was noted in June 1985.  Upper respiratory infections were noted on numerous occasions.

Following service, a July 2005 private treatment report reflects a diagnosis of allergic rhinitis.  

A September 2005 VA outpatient report notes an assessment of allergic rhinitis.  

Diagnosis of sinusitis was indicated in August 2007.  

During the Veteran's December 2007 DRO hearing, he reported that he experienced many respiratory problems in service, including breathing problems, pleurisy, cough, and bronchitis

A March 2008 VA treatment report reflects that the Veteran was seen for evaluation of obstructive sleep apnea.  The Veteran reported a history of symptoms for the past 20 to 30 years.  Later VA treatment records note diagnosis of sleep apnea with treatment using a CPAP machine.  

On VA examination in August 2010, the Veteran reported that he felt like he choked on phlegm in his sleep during service.  He reported that he was not diagnosed with sleep apnea until 2008.  After physical examiner, the examiner diagnosed obstructive sleep apnea, which he found less likely as not related to service considering it was not diagnosed until 18 years after service.  

On VA examination in August 2012, the examiner diagnosed sleep apnea, chronic sinusitis, allergic rhinitis, and deviated nasal septum.

The examiner determined that the Veteran's allergic rhinitis and sinusitis were related to service, noting that the Veteran was treated for upper respiratory infections, sinus congestion, and chronic cough numerous times in service.  He found the service and post-service findings consistent with allergic rhinitis complicated with episodes of sinusitis.  

The examiner also determined that the Veteran's sleep apnea was related to service, given that he complained of occasional episodes of difficulty with nocturnal breathing where he felt like he was choking and suffocating in service.  

The Board notes that the Veteran's electronic claims file includes a September 2012 rating decision reflecting that, as a result of a separate claim filed in January 2010, the Veteran was awarded service connection for sleep apnea, chronic maxillary sinusitis, and allergic rhinitis.

Here, there is no evidence of other current respiratory disorder outside of those for which service connection is already in effect.  Treatment records reflect diagnosis of allergic rhinitis, sinusitis, and sleep apnea.  On VA respiratory examination in August 2010, only sleep apnea was diagnosed.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a respiratory disorder, as no respiratory disorder other than those for which service connection is already in affect is shown by the record.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

D.  Peripheral Neuropathy 

As regard the claimed peripheral neuropathy of the lower extremities and left upper extremity, the Veteran likewise contends that this disability had its onset in service.

The Veteran's service treatment records in May 1988 report notes that the Veteran complained of pain and numbness of the right hand.  An impression of neuropathy, cervical versus peripheral, was indicated.  In September 1988, the Veteran suffered from a right foot cuboid fracture.  He presented to subsequent complaints of right calf pain and toe numbness.  Venogram was positive for deep venous thrombosis from the middle calf to mid-popliteal vein at the knee involving the anterior tibial and peritoneal venous system.  He was treated with Coumadin.  In October 1988, it was noted that the Veteran had a 5 month history of right elbow pain and numbness of the fingers.  A nerve conduction study of the right upper extremity was normal.  The Veteran was treated for subclinical compression neuropathy of the right ulnar nerve. 
 
A February 2004 private treatment report reflects that the Veteran continued to experience a burning sensation in the lateral lower aspect of the right foot.  It was noted that the Veteran was seen by vascular surgery, and the impression was that he had a degree of phlebitis in the venous circulation, though nerve impingement had to be ruled out through MRI.  A history of deep vein thrombosis was noted.  

A March 2004 lumbar spine MRI reported reflects a history of peripheral neuropathy.  The study revealed no significant neural impingement at any level.  

A November 2005 report reflects that the Veteran complained of continued pain in the right lower extremity over the last several years, even after the deep vein thrombosis resolved.  Chronic right arm and right leg pain was assessed.  

A January 2006 VA outpatient treatment report notes chronic pain, numbness, and weakness in the right arm and right leg.  He underwent subsequent nerve conduction study in March 2006, upon which the Veteran complained of weakness of both arms for over 20 years and a burning sensation in the legs and feet.  Testing revealed mild sensorimotor axonal neuropathy involving the right lower extremity and right ulnar neuropathy at the level of the wrist of mild degree.  

The Veteran complained of vague numbness in the feet and hands in April 2006.  The examiner noted a history of hypertension and chronic back pain.  An impression of peripheral neuropathy was indicated.  

An April 2006 private treatment report reflects that the Veteran reported several types of diffuse pain and paresthesias.  The examiner noted that the Veteran was looking for a link between his in-service dioxin exposure and what he considered some normal findings during the aging process. 

An April 2006 report notes that the Veteran had some neuropathic veins in the lower extremities, for which he was started on gabapentin.  An impression of chronic pain and some numbness in the lower extremities, likely secondary to neuropathy, was indicated.

A June 2006 VA outpatient treatment report notes likely neuropathic pains in the lower extremities, especially on the right. 

On VA treatment in October 2006, it was noted that the Veteran had peripheral neuropathy in his right lower extremity, but also had some symptoms suggestive of peripheral vascular disease.  

An October 2006 bilateral lower extremity arterial Doppler ultrasound reflects more than doubling of peak systolic blood flow velocity in the right mid superficial femoral artery relative to the right proximal superficial femoral artery, suggestive of stenosis in the range of 50-99 percent by Doppler criteria.  Approximately 74 percent relative elevation of peak systolic blood flow velocity in the left posterior tibial artery related to the left popliteal artery suggested diameter stenosis in the range of approximately 20-49 percent by Doppler criteria.

November 2006 VA outpatient treatment records document an assessment of low back pain with right lower extremity sciatica and peripheral neuropathy in the right lower extremity.  

A December 2006 VA vascular surgery note reflects that the Veteran complained of a one and a half year history of developing pain, which he described as a burning in this right foot, as well as right calf pain, after walking approximately two blocks.  He had no symptoms in the left leg or foot.  He did have neuropathy secondary to diabetes and had been prescribed gabapentin, which had helped with the foot numbness but had no effect on the burning pain.  The examiner noted that the Veteran clearly had peripheral artery disease on examination as well as in his Doppler study; however, he noted that the Veteran may have other symptoms, such as foot burning, that is related to his back problem.  

On VA examination in January 2007, the Veteran was diagnosed with right ulnar neuropathy.

An April 2007 VA vascular surgery report reflects that the Veteran underwent lumbar spine MRI.  After review of this report, the examiner found that the most likely cause of the Veteran's bilateral lower extremity symptoms was spinal annular bulging or pressure on the existing nerve root from the synovial or perineural cysts.  While there was some mild stenosis in the superficial arteries, the examiner found that the Veteran symptoms were not consisted with peripheral arterial disease.  

During the Veteran's December 2007 DRO hearing, he indicated that he was diagnosed with peripheral neuropathy several years prior.  He also described circulatory problems beginning when he developed deep vein thrombosis in service.  He noted that he was prescribed Plavix and aspirin for circulation in his right leg, but it never improved.    

An August 2009 EMG consult and study of the upper and lower extremities reveals that the Veteran reported a 50-year history of symptoms, with increasing numbness and tingling of the right leg, lower back pain, and pain in the right leg.  He had pain in both legs, right much worse than left, and numbness of both hands, right worse than left.  EMG studies revealed no evidence of neuropathy, myopathy, or radiculopathy and were entirely within normal limits.  The Veteran was diagnosed with right leg sensory radiculopathy and right medial epicondilytis/bursitis without evidence of ulnar nerve neuropathy on nerve conduction study on VA examination.  

On VA examination in August 2010, the Veteran stated that he developed right foot swelling with walking, along with burning pain either with walking or at rest.  He reported that he was diagnosed with peripheral arterial disease in 2006 and also indicated that he had a neuropathy of the right lower extremity.  The Veteran noted that he had deep vein thrombosis in service secondary to a long leg cast that he had for a right foot facture.  

With respect to peripheral neuropathy in the right leg, the Veteran reported that he developed a gradual burning pain in the right lower extremity from the foot to the right knee.  He stated that he was diagnosed with a peripheral neuropathy in this extremity.  

After physical examination and testing, the examiner diagnosed right and left lower extremity peripheral arterial disease, as evident by minimal to mild atherosclerosis on ultrasound.  However, the examiner indicated that this was not hemodynamically significant as ankle-brachial index was normal.  The examiner also noted that the Veteran had a history of deep vein thrombosis in the right lower extremity, resolved.  Finally, the examiner diagnosed right lower extremity lumbar radiculopathy (sciatica).

The examiner also indicated that a problem associated with the Veteran's right lower extremity lumbar radiculopathy was peripheral neuropathy in the right leg.
    
Continued VA outpatient treatment records document diagnoses of peripheral neuropathy and peripheral vascular disease.

Here, the Board observes that the Veteran is already service connected for ulnar nerve compression of the right elbow and right lower extremity radiculopathy associated with chronic mechanical low back pain.  

Moreover, the record also reflect that the Veteran has been diagnosed with peripheral neuropathy of the right lower extremity.  The August 2010 examiner indicated that this disability is associated with his service-connected right lower extremity radiculopathy. 

The Board finds this opinion, which was based upon reviews of the Veteran's claims file and the examiner's medical expertise, highly probative.

The Board also points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  In this case, the August 2010 VA examiner's opinion is not contradicted by the other competent and probative evidence of record and VA adjudicators are not permitted to substitute their own judgment on a medical matter.  For these reasons, the Board finds that the weight of the evidence supports the conclusion that the Veteran's right lower extremity peripheral neuropathy is related to the service-connected radiculopathy and that service connection must be granted. 

The Board acknowledges that the Veteran has reported diffused parethesias and pain in all extremities; however, only diagnoses of peripheral neuropathy of the right lower extremity and radiculopathy of the right lower extremity and neuropathy of the right upper extremity-for which service connection is already in effect-have been definitively diagnosed.  

While there are general references to peripheral neuropathy not related to any particular extremity, only right lower extremity peripheral neuropathy was indicated on examination in August 2010.   In addition, nerve conduction and EMG studies conducted in March 2006 and August 2009 yielded normal findings with respect to the left upper and lower extremities.  While there are general reports of peripheral neuropathy, there is no support that this diagnosis is related to the left upper and lower extremities, and it has largely been linked to the right extremities.  Thus, these notations appear to be primarily initial impressions or observations.  In addition, the Veteran has complained of much greater symptomatology in his right extremities.  For these reasons, the Board finds this general notation to be of little probative value in establishing current diagnosis for the left side.

The Board again emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110. See also McClain, 21 Vet. App. at 321.  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

The Board has also considered the lay statements of the Veteran to the effect that he has peripheral neuropathy in both left extremities.  Lay evidence is competent when reporting a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F3d. 1372 (2007). Given that the Veteran's treatment records reflect previous diagnosis of peripheral neuropathy the Veteran appears to reporting a contemporaneous diagnosis and is thus competent in this regard.  However, as indicated above, this diagnosis has been generally attributed to the Veteran's right extremities and there is no support in the record that left upper or lower extremity peripheral neuropathy is present other than initial impressions related to the Veteran's complains. Accordingly, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the August 2010 VA examiner, who diagnosed only peripheral neuropathy of the right lower extremity. 

Thus, without evidence of current diagnosis related to the left upper and lower extremities, there is no basis upon which to award service connection for peripheral neuropathy of these extremities.

To the extent that the Veteran has been diagnosed with peripheral vascular disease/peripheral arterial disease of the extremities, this matter is being remanded and will not be addressed at this juncture.

For all the foregoing reasons, the Board finds that service connection for peripheral neuropathy of the right lower extremity, only, is warranted.  While the Board has favorably applied the benefit-of-the-doubt doctrine, in reaching this decision, we find that the probative evidence is against the claim for peripheral neuropathy of the left upper and lower extremities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for dermatitis is granted.

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is granted.



REMAND

In this case, the Veteran has indicated that he is entitled to service connection for hypertension as this disability is related to his service duties.  He has previously expressed that he was diagnosed in service.  On the Veteran's VA Form 9, Appeal to the Board, received in April 2008, the Veteran reported that he developed hypertension in service and took medication for treatment in service.  

As indicated above, the Board remanded the claims for service connection for erectile dysfunction, urinary dysfunction and peripheral artery disease, in part, to obtain a medical opinion as to the likely etiology of these claimed disabilities.  

The Veteran was afforded such an examination in August 2010.  The examiner indicated that he reviewed the Veteran's service treatment records and post-service treatment records, and found the Veteran's peripheral artery disease and erectile dysfunction to be as likely as not related to the Veteran's hypertension.  The examiner also noted that the Veteran's urinary incontinence was due, at least in part, to taking a water pill, which is used to treat hypertension.  In providing the requested opinions, the examiner indicated that private urology records dated from 1998 to 2004 that the Veteran had a longstanding history of hypertension.  

The Board has reviewed these records, but was unable to find a reference to longstanding hypertension.  Rather, the Board's review of the claims file reveals that he was assessed with elevated blood pressure in February 2004, and diagnosed with hypertension on VA treatment in September 2005.  

Accordingly, the Board must remand this matter for clarification from the August 2010 examiner regarding the referenced longstanding hypertension, to include opinion on the likely onset of hypertension.  

In addition, given that the August 2010 examiner found that the Veteran's erectile dysfunction, urinary dysfunction and peripheral artery disease are related to his hypertension, these matters are inextricably intertwined with the claim for service connection for hypertension.  See 38 C.F.R. § 4.115b; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). It follows that, any Board action on these claims, at this juncture, would be premature. Hence, a remand of these matters is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who provided the August 2010 opinion, or if he is unavailable, refer the file to an appropriate medical professional.  The entire claims file must be made available to the designated examiner. If an examination is necessary, one should be provided.

The examiner should clearly identify (date and treatment provider) of the treatment record he found to be indicative of "longstanding" hypertension.  The examiner is then asked to address the likely onset of the Veteran's hypertension, to include whether it is at least as likely as not that the Veteran's hypertension had its onset in service or within one year of his discharge from service, or is otherwise related to service.  In providing the requested opinions, the examiner is asked to address the medical evidence of record as well as the Veteran's statements regarding the onset of hypertension.

The examiner should set forth all findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

2.  The RO/AMC should undertake any additional development deemed warranted.

3. Then, the RO/AMC should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


